DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
1)	On page 8, in paragraph 0045 and on page 11, in paragraph 0060, line 1:  The term --a-- should be inserted after the term “without”.  
2)	On page 9, in paragraph 0052, lines 1 & 3:  The term “castors” should be changed to --casters--.
3)	On page 10, in paragraph 0057, line 5:  The term “senor” should be changed to 
--sensor--. 
4)	On page 12, in line 6:  The term “lager” should be changed to --larger--.
Appropriate correction is required.



Claim Objections
Claims 11, 17 and 20 are objected to because of the following informalities:  
1)	In claim 11, line 8:  The term “is” should be deleted.
2)	In the last line of claim 17:  The term “a” should be changed to --the--.
3)	In the first line of claim 20:  “claim9” should be changed to --claim 9--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2016/0089287 to Buerstner et al.  Buerstner et al. ‘287 shows the claimed limitations of an operating table (30) comprising a base including a column (40), a tabletop 

(31) supported by the column, at least one sensor (86) configured to directly detect a change of position of the tabletop, and a controller (52) configured to process signals of the at least one sensor (86) in order to determine a position of the tabletop (31); and including the step of determining a position of the tabletop from the signals of the at least one sensor configured to directly detect a change of position of the tabletop (31) (as shown in Figures 1a-4 and as described on page 3, in paragraphs 0038 & 0039; page 4, paragraphs 0039, 0041 & 0043 and on page 5, in paragraph 0048).

Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2016/0106611 to Clayton et al.  Clayton et al. ‘611 shows the claimed limitations of an operating table (2) comprising a base including a column (8), a tabletop 
(10) supported by the column, at least one sensor configured to directly detect a change of position of the tabletop (as shown in Figure 1 and as described on page 2, in paragraph 0043 and on page 5, in paragraph 0069), and a controller configured to process signals of the at least one sensor in order to determine a position of the tabletop (10) (also as described on page 5, in paragraph 0069); wherein the at least one sensor is arranged in a head of the column (8) (as described on page 5, in paragraph 0071); and including the step of determining a position of the tabletop (10) from the signals of the at least one sensor configured to directly detect a change of position of the tabletop (also as described on page 5, in paragraph 0069).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buerstner et al. ‘287 in view of Clayton et al. ‘611.  With respect to claim 2, Buerstner et al. ‘287 further discloses a condition wherein the operating table (30) comprises at least one sensor (86) which is configured to detect a change of position of the tabletop (31) with respect to the base in a vertical direction (as described on page 4, in paragraphs 0041 & 0043), but does not specifically disclose a condition wherein the at least one sensor (86) is a string potentiometer.  Clayton et al. ‘611 provides the basic teaching of an operating table (2) comprising a base including a column (8), a tabletop (10) supported by the column, at least one sensor configured to directly detect a change of position of the tabletop (as shown in Figure 1 and as described on page 2, in paragraph 0043 and on page 5, in paragraph 0069), and a controller configured to process signals of the at least one sensor in order to determine a position of the tabletop (10) (also as described on page 5, in paragraph 0069); and wherein the at least one sensor is a string potentiometer (as described on page 5, in paragraph 0070).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the operating table of Buerstner et al. ‘287 with at least one sensor which is a string potentiometer, since the use of this type of sensor in an operating table is well known in the art as taught by Clayton et al. ‘611.
With respect to claim 3, Buerstner et al. further teaches a condition wherein the base comprises a first driving mechanism (41), the first driving mechanism being configured to perform a height adjustment of the tabletop (31) by changing a position of the tabletop in the vertical direction, and the controller (52) is configured to process the signals of the at least one 
With respect to claim 15, Clayton et al. ‘611 also provides the basic teaching wherein the at least one sensor is arranged in a head of the column (8) (as described on page 5, in paragraph 0071).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the operating table of Buerstner et al. ‘287 with at least one sensor which is arranged in a head of the column, since this specific sensor placement in an operating table which comprises a column is also well known in the art as taught by Clayton et al. ‘611. 

Allowable Subject Matter
Claims 4-14 and 17-20 are objected to as being dependent upon a rejected base claim (and for claims 11, 17 and 20, are additionally objected to as indicated above in paragraph 4 of this Office action), but would be allowable if rewritten to overcome the aforementioned informalities specified in paragraph 4 and in independent form including all of the limitations of the base claim and any intervening claims.  Although the use of inclinometers and acceleration sensors are well known in the art, the examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious before the effective filing date of the claimed invention to modify the operating table of Buerstner et al. ‘287 as modified by Clayton et al. ‘611 to include a controller which processes signals or to include the step of processing signals of at least one (first inclinometer or first acceleration) sensor attached to the base to determine a 


base angle of the operating table as particularly recited in dependent claims 4, 6 and 17 and as explicitly defined in Applicant’s specification. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Köhler et al. ‘460, Heil et al. ‘001, Kohler et al. ‘869, Heil et al. ‘389, Gonser et al. ‘499, Buerstner et al. ‘413, Clayton et al. ‘431, Soltermann ‘841, Clayton et al. ‘794, Soltermann ‘216, Clayton et al. ‘083, Heil et al. ‘749, Heil et al. ‘218, Douglas ‘536, Douglas ‘561, Meissner et al. ‘126, Meissner et al. ‘497, Pattee et al. ‘363, Pattee et al. ‘519, Knapp et al. ‘933, Pfeuffer et al. ‘782, Pfleger ‘356, Hubert ’493, Reser ‘829 and Köhler et al. ‘569.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673